Case 18-32247-hcd Doc 26 Filed 01/07/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

SOUTH BEND DIVISION
IN THE MATTER OF:
REGINA K MARKER CASE NUMBER: 18~32247
CHAPTER 13
Debtor

 

TRUSTEE’S OBJECTION TO EXEMPTIONS

 

COMES NOW, the Trustee, Debra L. Miller, and for her Objection to Debtors’

Exernptions, states:

l.

Debtor filed for Chapter 13 relief on December 18, 2018. Debtor’s 341 Meeting of
Creditors is scheduled to be held January 30, 2019.

Pursuant to 11 U.S.C. §522(b)(3), lndiana has elected to opt out of the federal exemptions
and uses the exemptions as set forth in the lndiana Code under applicable sections.

On Sched_ule C, Debtors exempted “100% of fair market value up to any applicable
statutory limit” for property located at 28203 Pennsylvania Ave., Elkhart, IN 46516 and
did not specify a law that allowed this exemption

Trustee objects to claiming an exemption of “100% of fair market value up to any
applicable statutory limit” of the value of $50,000.00 as that is over the statutory limit
under lnd. Code § 34-55-10-2(c)(l).

Debtors may be entitled to an exemption under lnd. Code § 34~55~10-2(0)(1) but an actual
amount should be listed on Schedule C to determine if Debtors are Within the available and

allowed exemption limits.

WHEREFORE, Trustee objects to Debtors’ claim of exemptions on Schedule C for the reasons

stated above and requests that Debtors exemption listed above for 28203 Pennsylvania Ave.,

Case 18-32247-hcd Doc 26 Filed 01/07/19 Page 2 of 2

Elkhart, lN 46516 be stricken, with an Amended Schedule C to be filed that exempts actual dollar
amount of items, not “100% of fair market value”, and confirms with all applicable statutes

Dated: Janua"V 71 2019 Respectfully Submitted,

/s/ Debra L. Miller, Tr:§£e

Debra L. Miller, Trustee h
PO Box 11550

South Bend, lN 46634
(574) 254~1313

CERTIFICATE OF SERVICE
l hereby certify that a copy of this objection was served as follows on January 7' 2019

By U.S. Mail postage prepaid:
Debtors: Regina Marker, 28203 Pennsylvania Ave., Elkhart, IN 46516

By electronic mail via CM/ECF:

Debtors’ Attorney: Thomas Godfrey

U.S. Trustee at ustregionl O.so.efc@usdoi.gov
/s/ Debra L. Miller
Debra L. Miller

